Citation Nr: 0032336	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neuropsychiatric 
disorder.  

2.  Entitlement to an increased evaluation for residuals of 
an injury of the left knee, including post-traumatic 
arthritis, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of 
an injury of the right knee, including post-traumatic 
arthritis, currently evaluated as 20 percent disabling.

4.  Entitlement to total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from February 1972 to March 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


FINDINGS OF FACT

1.  In October 1995, the RO denied service connection for a 
psychiatric disorder; the RO mailed to the veteran notice of 
the adverse decision, and the veteran did not appeal that 
decision.  

2.  Evidence received since October 1995 is not cumulative 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  


CONCLUSION OF LAW

The evidence received since the October 1995 decision, which 
denied service connection for a neuropsychiatric disorder, is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

In general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In October 1995, the RO denied service connection a 
neuropsychiatric disorder characterized as paranoid 
personality disorder, competent.  Notice was sent to the 
veteran, and the veteran did not file an appeal.  That 
decision is final, and, as such, that decision may not be 
reopened without "new and material evidence."  See 
38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. § 20.1103; see Godfrey 
v. Brown, 7 Vet. App. 398, 405 (1995); Moray v. Brown, 5 Vet. 
App. 211, 213 (1993).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).

In denying service connection for a paranoid personality 
disorder, the RO observed, in October 1995, that the service 
medical records before it did not document the presence of a 
psychiatric disorder and that a record of hospitalization in 
August 1984 revealed a diagnosis of paranoid type personality 
disorder.  The RO denied service connection for paranoid 
personality disorder on the basis that, under applicable 
regulation, a personality disorder is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303 (c).    

Since the October 1995 decision, additional evidence has been 
associated with the claims file.  That evidence includes with 
it a diagnosis of a current psychiatric disability.  A report 
of hospitalization from September to October 1994 reflects a 
diagnosis of dysthymia.  Because the claims file now contains 
medical evidence of a psychiatric disorder which is not a 
personality disorder, the claims file contains evidence which 
is not cumulative of evidence previously submitted.  This 
evidence is pertinent to the veteran's claim for service 
connection and must be considered in order to fairly 
adjudicate the merits of the veteran's claims.  The evidence 
is new and material, and, therefore, the veteran's claim for 
service connection for a psychiatric disorder must be 
reopened.      


ORDER

New and material evidence to reopen a claim for service 
connection for a neuropsychiatric disorder has been 
submitted, and the veteran's claim for service connection for 
that disorder is reopened; the veteran's appeal of this issue 
is granted to this extent only.  


REMAND

Because the Board had reopened the veteran's claim for 
service connection for a neuropsychiatric disorder,  the 
issue must be addressed by the RO on its merits. Such action 
is necessary to avoid any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Proper 
development should include a VA examination to identify the 
nature and etiology of any current psychiatric disorder.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Also, in January 1996, the veteran filed claims for increased 
ratings for his right and left knee disabilities, and a claim 
for entitlement to a total compensation rating based on 
individual unemployability.  In the course of the appeal of 
the denial of those benefits, the veteran has not been 
afforded an examination to ascertain the severity of his knee 
disabilities.  The Board notes that he failed to report for 
such an examination scheduled in February 1998.  However, in 
view of the necessity of the remand of the reopended claim 
noted above, it is the Board's judgment that the veteran 
should be provided with another opportunity for an 
examination to evaluate the current status of his service-
connected disabilities.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994).  However, the veteran is advised that he should 
assist the RO in the development of his claims, and that 
failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  See 38 C.F.R. 
§§ 3.158, 3.655 (2000) and Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).
 
Therefore, this case is REMANDED for the following 
development.  

1.  The veteran should be afforded a VA 
neuropsychiatric examination to ascertain 
the nature and etiology of any current 
psychiatric disorder that may be present.  
The examiner should indicate, after a 
review of the claims file, whether it is 
at least as likely as not that any 
current psychiatric disorder had its 
onset in service or is causally linked 
top some incident of active duty.  The 
claims file must be made available to the 
examiner for review.  All indicated 
studies must be accomplished.

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
severity of his service-connected 
residuals of bilateral knee injuries, to 
include post-traumatic arthritis.  The 
examiner should report in detail all 
symptomatology associated with the 
veteran's disabilities.  The examination 
must include full range of motions 
studies and tests for knee stability.  If 
there is any loss of function associated 
with the veteran's disabilities, the 
examiner should report the nature and 
extent of that loss of function.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
should address whether any pain 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  The examiner should state whether 
any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  To the 
extent that it is possible, any 
functional loss that is present should be 
expressed as degrees of limitation of 
motion or ankylosis of the affected 
joint.  The examiner should also offer an 
opinion as to whether the veteran's 
residuals of bilateral knee injuries, to 
include post-traumatic arthritis, render 
him unable to engage in or maintain 
employment.  The claims file must be made 
available to the examiner for review.

3.  The veteran should also be provided 
with a VA skin examination to determine 
the current severity of his service-
connected tinea versicolor.  The claims 
file should be made available to the 
examiner for review.  Any indicated tests 
should be accomplished.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 



